                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                               CR-13-05-H-CCL

                                 Plaintiff,                 ORDER
                                                             AND
    vs.                                                  REQUEST FOR
                                                        REASSIGNMENT
 ANTONIO MATHIAS PETERSEN,                                 OF CASE

                               Defendant.


      On March 19, 2020, the United States Probation Office submitted a

“Petition for Warrant for Offender Under Supervision” in United States v.

Petersen, CR 13-5-H-CCL. The undersigned signed the order and a warrant was

issued for Defendant’s arrest on the same day.

      The United States Probation submitted a separate “Petition for Warrant for

Offender Under Supervision” in United States v. Petersen CR 14-7-H-SEH on

March 19, 2020, and the Honorable Sam E. Haddon signed the order the same day.

      It appears to the undersigned that it is in the interest of both justice and

efficiency for a single judge to conduct the final revocation hearing in both cases.

Judge Haddon agrees and is willing to receive this case. Accordingly,
      IT IS HEREBY ORDERED that the Clerk of Court shall notify Chief Judge

Morris of entry of this Order so that he can consider reassignment of this case to

Judge Haddon.

      The Clerk of Court is directed to notify United States Probation and the

United States Marshals Service of entry of this order.

      Dated this 2nd day of April, 2020.




                                           2
